Title: To Benjamin Franklin from John Hay, Jr., 6 July 1779
From: Hay, John, Jr.
To: Franklin, Benjamin


Sir
Dunkirk 6th. July 1779
Your Excellency may perhaps wish to hear of the progress of a person, whose strong affection, for America, and the cause in which she is engaged, induced him to undertake so long a journey to visit a Gentleman so very respectable in his private character; and so very honorable, in his publick capacity. I left Paris at Midnight of the second instant since which I have not slept owing to the expedition of the Diligence in which I travel— This Evening at 7 Oclock I arrived here from whence I have resolved to proceed immediately home by route of Dunkirke and Ostende. Your Excellencys Passport has been but twice examined and is very good as it sets me off as an Americain— If the Pacquet Boat in which I sail is taken I beg leave to use it to preserve my being made a Prisoner of war.
I again express for myself and the concernd our obligation for the Papers You were so obliging to commit to my charge: be assured they will never be used; but for the avowed purpose, on which they were solicited.
As several of the concerned will goe without having before them either relations or connections and will, from their attachment alone to the cause of liberty, desert that country wherein they retained certain and permanent possessions; it would be for them very desirable, to have Your Excellency’s recommendation sent after them— In case You judge the expedition so worthy of Your attention as to make it the subject of any part of a public dispatch to the States; You will be advised of its sailing, when it will be sufficiently early for you to take such notice of it as you think it deserves.
I can not avoid acknowledging my particular obligation for Your extreme delicacy towards me in avoiding all manner of inquiry concerning the present state of that country which gave me birth and to which I must for a short time return—Perhaps the very high regard in which I hold Your Excellency had led me into indiscretion in conversing on that subject and likely the melancholy picture which in my own mind I have been accustomed to draw of it would have led You into error.
But I may say this much, that if (through a continuation of that ill directed policy in Brittain towards Ireland) the Inhabitants should have recourse to violent measures it will be happy for those to whom Your Excellency has granted Your protection that they will not be present at such a scene of distress as must ensue.
Discord sewd in deep rooted prejudices civil & religious must prevent that happy unanimity which has crowned America with success— The contest in that case would partake much more of the nature of Civil War than even Your Country has experienced—but to compare private characters with those that have been distinguished in the Annals of History although none of the friends to the expedition could in such a scene submit to the shameful inactivity of an Atticus it will be at least a blessing to be removed from a situation in which they would induced to follow at a humble distance the more noble but unfortunate conduct of Brutus— Indeed such differences have been spread by the wicked policy of the Brittish Court among all ranks & persuasions in Ireland that the probable effects of the contention hinted at would be to hasten the ruin of a Kingdom which till of late was gradually declining to the lowest ebb of insignificance— But by some small exertion of her own Spirit She has at last become an object of attention to Brittain.
By a continuation of that spirit Ireland may arrive at that stage when She will rather be considered as the Ally than the Subject and perhaps the ruling power taught by the conduct of America and it’s consequence an awful lesson how dangerous it is to trample on the rights of mankind will avoid future strides toward unjust authority when the People may be happy in the enjoyment of their liberty and if not fitted as a nation to make requests it may still be so respectable in power as to avoid being subdued by foreign invasion and if for a moment I could suppose Brittain as thus described, & America to forget her well grounded resentment and Brittain her idle claim over that continent as her Colonies in times of danger to public liberty they together allied must form a sufficient guard for its protection— But I find immagination carrying me where I fear neither reason nor future consequences will be it’s attendant. I fear I have spoken more on politicks than very high respect I entertain for Your Excellency & the very little knowledge You have of me will warrant.
In the name of myself & the concerned I request, that if any new matter strikes Your Excellency (as to the forwarding or delaying of the expedition and the quarter to which with least interruption it can proceed) that You may communicate it to Mr Nathl. Willson Belfast under cover to Messrs. H: I: Botermans & frs Negotiants a Anvers. In the mean time every matter shall be prepared to embrace the earliest and best opportunity to visit that country which we hold dearer than our own. I have the honor to be for Self & Concerned Yr Excys. Most Respl: Servt:
J Hay Junr:
 
Addressed: A Son Excellence / Son Excellence Doctour Franklin / Passy / Pres / Paris
Notation: John Hay, Dunk— 6 July 1779.
